Citation Nr: 1126518	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  05-30 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected peripheral neuropathy of the right upper extremity, evaluated as 10 percent disabling, prior to November 3, 2009, and 30 percent therefrom.

2.  Entitlement to an increased rating for service-connected peripheral neuropathy of the left upper extremity, evaluated as 10 percent disabling, prior to November 3, 2009, and 20 percent therefrom.

3.  Entitlement to an increased rating for service-connected peripheral neuropathy of the right foot, evaluated as 10 percent disabling, prior to November 3, 2009, and 20 percent therefrom.

4.  Entitlement to an increased rating for service-connected peripheral neuropathy of the left foot, evaluated as 10 percent disabling, prior to November 3, 2009, and 20 percent therefrom.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the appeal, the RO in Wichita, Kansas assumed jurisdiction over the Veteran's claims.

The Board notes that in a November 2010 rating decision, the evaluation for right upper extremity peripheral neuropathy was increased to 30 percent, from November 3, 2009; the evaluation for left upper extremity peripheral neuropathy was increased to 20 percent, from November 3, 2009; the evaluation for right foot peripheral neuropathy was increased to 20 percent, from November 3, 2009; and the evaluation for left foot peripheral neuropathy was increased to 20 percent, from November 3, 2009.  Since the increases did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This case has previously come before the Board.  In January 2008, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The November 2009 VA examination report notes the Veteran is receiving Social Security Administration (SSA) disability benefits due to neuropathic pain of the hands and feet.  The SSA records have not been associated with the claims file.  

In addition, VA records, dated in 2004, reflect VA treatment by Dr. M.  While the November 2009 VA report of examination notes Dr. M. prescribed Lyrica in February 2007, VA records in that regard, dated in February 2007, have not been associated with the claims file.  

Further, while remand is not required due to the mere passage of time when an otherwise adequate VA examination has been accomplished, in this case, the Veteran has asserted, to include in correspondence received in May 2011, that the degree of impairment due to service-connected peripheral neuropathy of the upper and lower extremities is worse.  Thus, the Veteran should be afforded a VA examination in regard to the degree of impairment due to service-connected peripheral neuropathy of the upper and lower extremities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain SSA records, to include any decisions and the medical records, upon which any decision was based.  All records obtained should be associated with the claims file.  

2.  Obtain VA treatment records pertaining to treatment of the Veteran for peripheral neuropathy that have not been associated with the claims file, to include February 2007 VA records referenced in the November 2009 VA examination report and records dated from October 15, 2009, to the present.  All records obtained should be associated with the claims file.  

3.  Schedule the Veteran for a VA examination to determine the degree of impairment due to peripheral neuropathy of the upper and lower extremities, to include any resulting impact on employability.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request an opinion as to the degree of impairment due to service-connected peripheral neuropathy of the right upper extremity, the left upper extremity, the right foot, and the left foot and whether as a result of the Veteran's service-connected disabilities, the Veteran is unable to maintain substantially gainful employment.  If any increase in the degree of impairment due to peripheral neuropathy of the right upper extremity, left upper extremity, right foot, or left foot is identified during the relevant period, an opinion as to the date of any increase should be reported, to the extent possible.  A complete rationale should accompany all opinions provided.

4.  The AOJ should review any opinion obtained for adequacy and if further development is necessary in that regard, such development should be accomplished.

5.  The claims should be readjudicated.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

